DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 7/28/21. Claims 68-86 are pending.
3. Applicants claim amendments and arguments necessitated the withdrawal of the rejection of record.
EXAMINER'S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Altieri on 9/9/21.
The application has been amended as follows:
In the claims
5. Please amend claims 68, 77 and 82-84. In addition, please cancel claims 69, 78 and 86.
68.   A chimeric protein comprising:
	(a) a modified IFN-β, said modified IFN-β having one or more mutations that confer reduced affinity and/or reduced activity for or at interferon-α/β receptor (IFNAR) as compared to a wild type IFN-β, and

the modified IFN-β and the one or more targeting moieties are optionally connected with one or more linkers, 
the modified IFN-β comprises:
		(i) Y92G, I95A, and N96G mutations,
		(ii) K123G and R124G mutations,
		(iii) F67G, L88G, and Y92G mutations, or
		(iv) F67S, L88S, and Y92S mutations, and
the recognition domain is a single-domain antibody or a single-chain antibody (scFv).
77. A chimeric protein comprising:
	(a) a modified IFN-β, said modified IFN-β having one or more mutations that confer reduced affinity and/or reduced activity for or at interferon-α/β receptor (IFNAR) as compared to a wild type IFN-β, and
	(b) one or more targeting moieties, said targeting moieties comprising recognition domains which specifically bind to antigens or receptors of interest, wherein:
the modified IFN-β and the one or more targeting moieties are optionally connected with one or more linkers, 
the modified IFN-β comprises:
		(i) W22G and R27G mutations,
		(ii) L32A and R35A mutations,
		(iii) L151G and R152A mutations, or
		(iv) V148G and R152A mutations, and
the recognition domain is a single-domain antibody or a single-chain antibody (scFv).
77, wherein the targeting moiety is directed against a tumor cell or an immune cell.
83.	 The chimeric protein of claim 77, wherein the recognition domain is a VHH, humanized VHH, or camelized VHH.
84.	A recombinant nucleic acid composition encoding the chimeric protein of claim 77.
Conclusion
7. Claims 68, 70-76, 77 and 79-85 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645      

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645